Dear Representative Smith:
This is in response to your request for an interpretation of R.S. 9:1122.105(A)(7) as to whether that statute requires that a condominium declaration must provide a formula showing how the condominium association determines the percentages of the common expenses for the individual owners.
The provisions of La.-R.S. 9:1122.105(A)(7) state that: "A. The condominium declaration shall contain or provide for the following matters: . . . (7) The proportions or percentages and the manner of sharing common expenses and owning common surplus."
This provision is a mandatory part of any condominium declaration, and is intended to determine and to declare to the unit owners, the proportion or percentage of the total common expenses which must be paid by each unit owner or by each class of unit owner. Whether the proportion or percentage is described by a formula, by a table, or by a narrative passage, is immaterial, so long as the proportion or percentage is stated. The declaration must provide sufficient information for an individual unit owner to determine what his or her percentage or proportion of the common expenses is, and how it has been calculated, to assure that the allotment of expenses is equitable.
Of course, it is impossible to determine if an individual condominium declaration complies with said statute without examining the declaration itself.
If we may be of further service, please do not hesitate to contact this office.
Very truly yours,
  CHARLES C. FOTI, JR. ATTORNEY GENERAL
  By: __________________________________ Terry F. Hessick Assistant Attorney General
CCF, Jr./TFH/tp